Citation Nr: 9914317	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has submitted competent medical evidence 
demonstrating that his pre-existing right knee disorder 
underwent a permanent increase in severity during active 
service.

3.  Medical evidence demonstrates the veteran's left knee 
disability is presently manifested by status post left 
cruciate ligament repair and mild chondromalacia patella, 
without evidence of limitation of leg flexion or extension.


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records include a December 1987 enlistment 
examination in which the veteran reported he sustained 
bilateral leg fractures at age 14.  An associated orthopedic 
consultation report included diagnoses of right simple 
proximal aspect fracture, with adequate healing, and 
posterior 12 degree angulation distal to the knee joint with 
slight thickening.  The examiner noted the veteran's right 
knee had a normal range of motion, but with some degree of 
"backknee" as a result of the tibia fracture.  It was 
noted, however, that the veteran had been functioning well, 
and that his present activity appeared to be acceptable 
relative to normal physical tolerance.  Subsequent reports 
show the veteran received an enlistment waiver for his lower 
extremity orthopedic disorders.  

Hospital records dated in August 1989 show the veteran 
underwent right knee arthroscopy and osteotomy of the right 
fibula and proximal tibia.  It was noted the veteran had 
complained of instability and hyperextension of the right 
knee.  The operative diagnoses included Grade III 
chondromalacia of the medial femoral condyle and malunion of 
right tibial fracture.

A November 1990 operation report noted the veteran's right 
proximal tibia fracture at age 14 had healed with a malunion 
deformity, but that since undergoing corrective surgery 
approximately one year earlier he had experienced improvement 
in deformity and had no hyperextension of the right knee.  It 
was noted the veteran reported continuous pain to the 
proximal tibia and hardware site.  Consequently, the veteran 
underwent hardware removal and "cancellus" bone graft to 
the tibia.

A December 1990 medical board report included a diagnosis of 
right tibia malunion, status post osteotomy and fixation.  
Examination revealed recurvatum deformity, but Lachman's, 
anterior drawer, and posterior drawer tests were negative.  
There was a moderate degree of deep knee pain upon flexion 
and extension motion.  Range of motion was from 0 to 140 
degrees.  The right leg was 1 centimeter shorter than the 
left.  X-ray examination revealed a normal right knee, except 
for a 30 degree posterior "angulated" malunion of the 
proximal tibia.  It was noted the veteran's injuries had been 
incurred prior to service, but that the disorder had been 
aggravated during service.  

VA examination in November 1997 included diagnoses of healed 
right proximal tibial fracture, post correction of malunion, 
in good position, and mild bilateral chondromalacia patella.  
The veteran reported knee pain with running, kneeling, 
climbing, squatting, and crawling.  He complained of right 
knee instability, but denied dislocation or recurrent 
subluxation.  The examiner noted full range of motion of the 
knees, with normal medial and lateral collateral ligaments.  
There was no evidence of right knee posterior cruciate 
ligament tear.

Analysis

Initially, the Board notes, based upon service and post-
service medical records, the veteran's claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998). 

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1998).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a well grounded claim must include competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

In this case, service medical records show the veteran was 
accepted for military service with no apparent right knee 
orthopedic disability, and that in August 1989 he was treated 
for right knee Grade III chondromalacia to the medial femoral 
condyle.  The record does not reflect that this inservice 
treatment was provided as a result of the natural progress of 
the pre-existing disorder; therefore, applying the benefit of 
the doubt in the veteran's favor, the Board finds the 
veteran's pre-existing right knee disorder underwent a 
permanent increase in severity during active service.  See 
38 C.F.R. § 3.306.

In addition, the Board notes the post-service VA examination 
provided a diagnosis of mild bilateral chondromalacia 
patella.  Therefore, as the evidence of record supports the 
veteran's claim of aggravation during active service, the 
Board finds service connection is warranted for a right knee 
disability.

Higher Rating Claim
Background

Service medical records show the veteran sustained bilateral 
leg fractures at age 14, and that a December 1990 medical 
board report noted the veteran had been treated for left 
posterior cruciate ligament tear in March 1989.  Examination 
of the left knee revealed full range of motion.  There was a 
+1 posterior drawer test, but Lachman's and anterior drawer 
tests were negative.  There was some deep left knee pain upon 
flexion and extension motion.  The diagnoses included left 
knee posterior cruciate ligament tear.

In his July 1997 substantive appeal the veteran stated he had 
not received treatment for his left knee disorder subsequent 
to his release from active service.  

VA examination in November 1997 included diagnoses of status 
post left posterior cruciate ligament repair and mild 
bilateral chondromalacia patella.  The veteran reported knee 
pain with running, kneeling, climbing, squatting, and 
crawling.  He stated he was able to work as a millwright 
without specific restriction.  The examiner noted full range 
of motion of the knees, with normal medial and lateral 
collateral ligaments on varus to valgus stress testing.  X-
ray examination revealed the joint spaces were well 
maintained, and that the patellofemoral joint, medial and 
lateral compartments appeared normal.  

The examiner also stated there was no evidence of accentuated 
or accelerated osteoarthritis relative to the right knee, and 
that no increase in disability had been detected in regard to 
range of motion, muscle strength, muscle mass, or functional 
ligament testing.  It was noted there was no indication of 
any increased disability as to the posterior cruciate 
ligament injury to the left knee.

Analysis

The Board notes that the veteran's claim for a higher 
evaluation is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In addition, 
the Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Although the veteran's service medical records appear to be 
incomplete and the November 1997 VA examination was conducted 
without the benefit of a review of the veteran's claims file, 
the Board finds the available medical evidence is adequate 
for a determination of the issue on appeal.  The Board notes 
the medical history reported at the November 1997 examination 
was consistent with the evidence of record, and that the 
examination findings thoroughly describe the veteran's 
present disability level.  Therefore, the Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides compensable ratings for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

The Rating Schedule also provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998). 

With respect to complaints of pain, the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, the Court has held that section 4.40 does not 
require a separate rating for pain, but merely provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

In this case, medical evidence demonstrates the veteran's 
left knee disability is presently manifested by status post 
left posterior cruciate ligament repair and mild 
chondromalacia patella.  The November 1997 VA examination 
revealed full range of motion of the left knee, and the 
examiner stated there was no evidence of any increase in 
disability as to range of motion, muscle strength, muscle 
mass, or functional knee ligament testing.

The record reflects the veteran's left knee disability is 
presently rated under the criteria for impairment of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although 
the evidence does not show the veteran experiences recurrent 
subluxation or lateral instability of the left knee, the 
Board finds the service-connected disorder is appropriately 
rated under these analogous criteria.  See 38 C.F.R. § 4.20.  
As the evidence demonstrates no limitation of leg motion, the 
Board finds the criteria for a rating under Diagnostic Codes 
5260 and 5261 are not applicable.  

Based upon the evidence of record, the Board finds the 
veteran's left knee pain and dysfunction demonstrates no more 
than slight knee impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Recent medical examination found only 
mild chondromalacia patella, and no evidence of limited range 
of motion, loss of strength, muscle atrophy, or instability 
indicative of increased disability.  In fact, the VA examiner 
noted the veteran was able to work as a millwright without 
restriction.  Therefore, the Board finds a higher disability 
rating for the service-connected left knee disorder is not 
warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for a left 
knee disability.


ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

